Case 6:21-cv-00838-MJJ-CBW Document 14 Filed 05/03/21 Page 1 of 2 PageID #: 303




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF LOUISIANA
                                     LAFAYETTE DIVISION

DAVID JONES                                            *      CIVIL ACTION NO. 6:21-CV-0083
                                                       *
VERSUS                                                 *      JUDGE JUNEAU
                                                       *
LEGACY MANAGEMENT GROUP OF *                                  MAGISTRATE JUDGE CAROL B.
LOUISIANA, LLC ET AL                                   *      WHITEHURST
                                                       *
 __________________________________________________________________________________________________________

                            DEFENDANTS’ MOTION FOR LEAVE
                            TO FILE REPLY MEMORANDUM TO
                      PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS

         NOW INTO COURT, through undersigned counsel, come Defendants LEGACY

 MANAGEMENT GROUP OF LOUISIANA, LLC (“Legacy”) and DAVID LALANDE (“Lalande”)

 (together, the “Defendants”) who, pursuant to this Court’s Notice of Motion Setting Without

 Oral Argument (R. Doc. 8), respectfully move this Court to grant Defendants leave to file the

 attached proposed Reply Memorandum to Plaintiff’s Opposition to Motion to Dismiss (R. Doc.

 12). Defendants show that to adequately address multiple issues raised in Plaintiff’s

 Opposition, it was necessary for Defendants to file a Reply Memorandum.

         WHEREFORE, defendants, LEGACY MANAGEMENT GROUP OF LOUISIANA, LLC and

 DAVID LALANDE , pray that this Motion for Leave to File Reply Memorandum to Plaintiff’s

 Opposition to Motion to Dismiss be granted.




                                               Page 1 of 2
Case 6:21-cv-00838-MJJ-CBW Document 14 Filed 05/03/21 Page 2 of 2 PageID #: 304




                              Respectfully submitted,

                              GOLD, WEEMS, BRUSER, SUES & RUNDELL

                              By:      /s/Sarah Spruill Couvillon
                                      Brandon A. Sues (LA Bar #25517)
                                      Sarah Spruill Couvillon (LA Bar #30185)
                                      Connor C. Headrick (LA Bar #38265)
                                      2001 MacArthur Drive
                                      P. O. Box 6118
                                      Alexandria, LA 71307-6118
                                      Telephone: (318) 445-6471
                                      Facsimile: (318) 445-6476

                              ATTORNEYS FOR DEFENDANTS, LEGACY MANAGEMENT
                              GROUP OF LOUISIANA, LLC D/B/A LEGACY NURSING &
                              REHABILITATION OF FRANKLIN AND DAVID LALANDE


                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 3rd day of May 2021, I electronically filed the foregoing

 with the Clerk of Court via the CM/ECF system which will send notice of electronic filing to all

 known counsel of record who are participants.



                                    /s/ Sarah Spruill Couvillon
                                      Sarah Spruill Couvillon




                                           Page 2 of 2
